DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4, 7-9, 11-12 and 15 are currently pending. Claims 1-3, 5-6, 10, 13-14 and 16 have been canceled. 
Claim Objections
Claim 4 is objected to because of the following informalities:  The claim recites “trimethylglycine” in parentheses, which does not present the limitations in a clear manner. It is suggested that Applicants delete the term in parenthesis and/or choose to recite either betaine or trimethylglycine. It is not clear Applicants intend the language recited inside the parentheses to be required in the claimed invention. Appropriate correction is required. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 recites the limitation "wherein zwitterion dopant in the liquid crystal material is in a concentration between 0.001 wt% and 10wt%." in claim 4.  However, there is no recitation of a zwitterion dopant in claim 4. Claim 4 only recites a dopant. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mapel et al. (US 2011/0253197 A1).
Regarding claims 4 and 8, Mapel et al. teach a liquid crystal material comprising a polymerizable homeotropic liquid crystal host [0023] and dopant molecular (dopant such as betaine compounds; [0145]) in an amount from about 0.5% to about 99% based on the host material encompassing the instant claimed range of 0.001 wt% and 10 wt%. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 2015/0146156 A1).
Regarding claims 4 and 7, Hirai et al. teach a liquid crystal material (abstract, claims, examples and [0309 & 0355]), comprising a host liquid crystal (liquid crystal having negative dielectric anisotropy) [0309 & 0355]; an ionic surfactant (dopant) that is laurylamidopropyl betaine [0228].
Although Hirai et al. do not explicitly recite laurylamidopropyl betaine as dopant, it is noted products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the 
Regarding claim 9, Hirai et al. teach a liquid crystal electro-optical device (claims and examples) comprising the liquid crystal material.
Examiner notes claim 9 recites product by process language, “based on electro-hydrodynamic." Electro-hydrodynamic is not a positive recitation in claim 9.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 15, Hirai et al. teach a display device comprising the liquid crystal electro-optical device (claims and examples).
Examiner notes claim 15 recites product by process language, “based on electro-hydrodynamic." Electro-hydrodynamic is not a positive recitation in claim 15.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
s 4, 7-9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2019/0353943 A1) in view of Oono et al. (US 2021/0181551 A1).
Regarding claims 4 and 7-8, Smith et al. teach a liquid crystal material (abstract, claims, examples, figures and [0078]), comprising a host liquid crystal (liquid crystal having negative dielectric anisotropy) [0038-0039]; and a dopant between 0.1% and 4% [0039].
Smith et al. do not explicitly teach the specific dopant as recited in claim 4. However, Smith et al. teach a dopant is added to the liquid crystal material to enable the switching of the mixture between a scattering and a non-scattering state via application or removal and in view of angle control [0039-0040]. Nonetheless, it is well-known to one of ordinary skilled in the art include a dopant to liquid crystalline material as evidenced by Oono et al. (see abstract, examples, claims and [0077]). Oono et al. teach liquid crystal material comprises lauryl betaine [0077 & 0079] in view of aiding in the liquid crystal alignment property. Although Oono et al. do not explicitly recite lauryl betaine as dopant, it is noted products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. One of ordinary skilled in the art would consider lauryl betaine as dopant. Smith et al. and Oono et al. are analogous art in the field of liquid crystalline. Therefore, it would have been obvious to one of ordinary skilled in the art to modify the dopants of Smith et al. to include lauryl betaine as recited by Oono et al. in view of aiding in the liquid crystal alignment property.
Regarding claim 9, Smith et al. teach a liquid crystal electro-optical device (abstract, claims and examples) comprising the liquid crystal material.

Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 11, Smith et al. teach the device is driven by voltage between 1V and 100V [0040-0044].
Regarding claim 12, Smith et al. teach the device is driven by frequency between 30Hz and 15kHz [0040].
Regarding claim 15, Smith et al. teach a display device comprising the liquid crystal electro-optical device (abstract, claims and examples).
Examiner notes claim 15 recites product by process language, “based on electro-hydrodynamic." Electro-hydrodynamic is not a positive recitation in claim 15.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 4, 7-9, 11-12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722